Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 23, 2019

                                      No. 04-18-00851-CV

              Stephanie VELA, Individually and as Next Friend of Juliet Banuelos,
                                         Appellants

                                                v.

                                        James KEISER,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI17844
                       Honorable Cathleen M. Stryker, Judge Presiding

                                         ORDER
        The clerk’s record in this matter was filed on December 4, 2018. Our review of the
clerk’s record showed the alleged “judgment” was not a final judgment, but merely a motion
asking the trial court to render judgment. Thus, we stayed all appellate deadlines and ordered
appellants to show cause why we should not dismiss the appeal for want of jurisdiction.
Appellants provided proof that a final judgment was subsequently rendered and that they had
filed an amended notice of appeal. As a result, we ordered the appeal retained on our docket and
the appellate deadlines reinstated. At the time of our stay, the reporter’s record was due.
Accordingly, we ordered the court reporter, Maria E. “Mary Helen” Vargas, to file the reporter’s
record in this court on or before February 15, 2019.

        On January 17, 2019, court reporter Vargas filed a notification of late record in which she
states appellants have not paid or made arrangements to pay the reporter’s fee to prepare the
record and that appellants are not entitled to the record without paying the fee. See TEX. R. APP.
P. 34.6(b); id. R. 35.3(b). Ms. Vargas also notes appellants have not designated the portions of
the record to be transcribed by her or the other reporters involved.

        We therefore ORDER appellants to provide written proof to this court on or before
February 4, 2019 that either (1) the reporter’s fee has been paid or arrangements satisfactory to
the reporter have been made to pay the reporter’s fee, or (2) appellants are entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellants fail to respond within
the time provided, appellant’s brief will be due in this court on or before February 22, 2019,
and the court will only consider those issues or points raised in appellants’ brief that do not
require a reporter’s record for a decision. See id. R. 37.3(c).
        We order the clerk of this court to serve a copy of this order on all counsel and court
reporter Maria E. “Mary Helen” Vargas. We further order Ms. Vargas to provide this court with
the names of the other court reporters involved.


                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court